CONCURRING OPINION.
I think the demurrer to the declaration was properly sustained, but not for the reason discussed by my associates. If Palmer uttered the defamatory words for the purpose of inducing Robinson to accept an insurance *Page 829 
policy from the appellee, it, the appellee, is liable in damages therefor. But the declaration does not allege that such was Palmer's purpose; it simply alleges that while soliciting the acceptance of a policy from the appellee by Robinson he saw a policy written by the North American Mutual Insurance Company, "the mere sight of which provoked and aroused the said agent, Palmer, and without any reason therefor, excuse orjustification (italics mine) the said agent then and there, acting for his said master and in the direct line of his employment," uttered the alleged defamatory words. This allegation is simply that Palmer uttered the defamatory words while he was discharging a duty owed by him to the appellee, but wholly fails to charge that his purpose in so doing was to aid him in the discharge of that duty. The master is not responsible for all acts of his servant that are within the scope of the servant's employment, but only for such as are "actuated to some extent by an intent to serve his master." Restatement, vol. 1, Agency, sec. 235, Comment A.
This defect in the declaration was specifically pointed out in one paragraph of the demurrer thereto.